Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1-6 are objected to because of the following informalities: 
	Claim 1, line 4, “receiving and transmitting resonant inductive coils” should be --a receiving resonant inductive coil and transmitting resonant inductive coils—
	Claim 1, line 5, “said receiving inductive coil are” should be – said receiving resonant inductive coil is –
	Claim 1, line 6, “in a bottom side” should be –and in a bottom side”
	Claim 1, line 7, “the receiving coil “should be – the receiving resonant inductive coil—
	Claim 1, line 7-8, “the transmission coil “should be – the transmitting resonant inductive coil—
	Claim 2, line 3, “the receiving coil “should be – the receiving resonant inductive coil—
	Claim 2, line 5, “or in some other form, from single layer or multiplayer windings” should be – single layer winding, or multilayer winding—
	Claim 3, line 4, “ transfmitter coils” should be –transmitting resonant inductive coils—
	Claim 3, line 4, “in the middle of the traffic lane “should be – in a middle of a traffic lane—
	Claim 3, line5, “the width of the receiving coil “should be – a width of the receiving resonant inductive coil—
Claim 3, line 3, “parallel to the line of movement” should be – parallel to the line of the vehicle movement—
Claim 4, line 3, “parallel to the line of movement” should be – parallel to the line of the vehicle movement--

Claim 4, line 4, “transmitter coils” should be –transmitting resonant inductive coils—
Claim 4, line 5, “the length of the body of the receiving coil “should be – a length of a body of the receiving resonant inductive coil—
Claim 5, line 3, “receiving coil” should be –receiving resonant inductive coil—
Claim 5, line 3-4, “in the way to completely cover the surface of at least one transmitter coil with its surface” should be – in a way to completely cover a surface of at least one transmitting resonant inductive coil with a surface of said receiving resonant inductive coil—
Claim 5, line 5, “a vehicle movement” should be – the vehicle movement—
Claim 5, line 6, “both surfaces” should be-- the surface of the at least one transmitting resonant inductive coil and the surface of the receiving resonant inductive coil—
Claim 6, line 1, “The wireless transmission system “should be – The wireless transmission system according to claim 1— ( Note: The applicant amend the claim 6 to recite the antecedent basis of claim 1, such as “ The wireless transmission system,” “the receiving coil,” and “the  vehicle movement.”  Therefore, claim 6 is renumbered to depend on claim 1, and is examined as renumbered dependency).
Claim 6, line 3, “further a control system “should be—further includes a control system—
Claim 6, line 4, “the receiving coil “should be – the receiving resonant inductive coil—
Claim 6, line 5, “one or more electric vehicles” should be – one or more of the electric drive vehicles--
Appropriate correction is required.



Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the receiver coil is positioned in the way to completely cover the surface of at least one transmitter coil with its surface during a vehicle movement and the longest possible time interval, placing both surfaces parallel at the closest possible distance” which renders the claim vague and indefinite. It is unclear how long is the longest possible time interval, and how close is the closest possible distance is because of lack of clarification in the specification. For Examination purpose, the limitation “the longest possible time interval” has been interpreted as “a time interval,” “the closest possible distance” has been interpreted as “a closest distance.”


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


4. Claims 1-2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky (US20170136899A1) 
With regard to claim 1, Mashinsky teaches a wireless transmission system of electricity and data ([0061]-[0063] power and data transmission wirelessly (data communication using the inductive coils in[0062] & wireless power in [0063]) transmission wirelessly) for electric drive vehicles ( see title) and systems when moving in a near field [0015] vehicle near the transmitter, [0012] also see [0009] energy is sent on almost direct on contact, therefore it is a near field), the system comprising: receiving and transmitting resonant inductive coils ([0033] inductive transfer of electromagnetically coupled resonant circuits/coils) 
wherein said receiving inductive coil  ( e.g., 310, Fig. 8) are positioned in parallel to a line ( dot line of the road, Fig. 8)  and a surface of a vehicle movement ( dot line of road, which describe the road surface, Fig. 8) , in a bottom side of the vehicle ( see Fig. 8, 310 is on the bottom of vehicle because it is near tire), and said transmitting coils ( e.g., 330, Fig. 8)  are embedded in a road surface ( road, Fig. 8[0051] embedded in the road).
Fig. 8 of Mashinsky does not explicitly teach the receiving coil is wider and longer than the transmission coil.
Fig 6 of Mashinsky teaches the receiving coil (e.g., 190, Fig. 6) is wider and longer than the transmission coil (e.g., 170, Fig. 6) (see 190 is wider and longer than 170, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 8 of Mashinsky, to configure receiving coil to be wider and longer than the transmission coil, as taught by Fig. 6 of Mashinsky, so that the transmitting and receiving coil loop sizes and shapes can be  designed to match the frequency selected and ensure that the electrical field and magnetic field 
With regard to claim 2, Mashinsky teaches all the limitations of claim 1.
Fig. 8 of Mashinsky does not explicitly teach the receiving coil is made spirally or in some other form, from single-layer or multilayer windings.
Fig. 4 of Mashinsky teaches the receiving coil is made spirally (see 73 is spiral, Fig. 4) or in some other form, from single-layer or multilayer windings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 8 of Mashinsky, to configure the receiving coil to be made spirally, as taught by Fig. 4 of Mashinsky, such that the entire conductor lies in one horizontal plane ([0041] of Mashinsky) and made it easy to integrated with other component of the system.
With regard to claim 6, Mashinsky teaches all the limitations of claim 1, and further teaches  a control system (controlling station, [0061]) for position determination of the receiving coil in the vehicle movement path ([0058] detect the efficiency of the grid utilization to indicate of positioning of vehicle to the lane) for traffic control ([0061] vehicle IP/ID signal transfer to control station , the system control traffic information )  and synchronization of one or more electric vehicles)[0061] The system may also control traffic information by sending back signals to the car to slow down or change course based on congestion or traffic conditions).

5. Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky (US20170136899A1) in view of Liu (CN 106558921 A)
With regard to claim 3, Mashinsky teaches all the limitations of claim 1 and further teaches the transmitter coil (e.g., 170, Fig. 6) in a much smaller width with respect to the width of the receiving coil (e.g., 190, Fig. 6) (see Fig. 6, 190 is wider than 170, Fig. 6).

However, Liu teaches wherein parallel to the line of movement, the transmitter coils are placed in the middle of the traffic lane (see Fig. 12, WIPO are in the middle of traffic lane and parallel to the line of vehicle movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mashinsky, to configure the transmitter coils to be placed in the middle of the traffic lane. wherein parallel to the line of movement, as taught by Liu, so that the wireless power transmitter can be, quickly lay or be planted in the middle of carriage way and any harmful effect will not be produced to road traffic, and implement effective power transfer (abstract).
With regard to claim 4. Mashinsky teaches all the limitations of claim 1, and further teaches the transmitter coils are placed at a distance smaller than, equal to or greater than the length of the body of the receiving coil (Fig. 8, shows the distance between two 330s are smaller than the length of the 310).
Mashinsky does not teach, wherein parallel to the line of movement, the transmitter coils are placed in the middle of the traffic lane. 
However, Liu teaches wherein parallel to the line of movement, the transmitter coils are placed in the middle of the traffic lane (see Fig. 12, WIPO are in the middle of traffic lane and parallel to the line of movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mashinsky, to configure the transmitter coils to be placed in the middle of the traffic lane. wherein parallel to the line of movement, as taught by Liu, so that the wireless power transmitter can be, quickly lay or be planted in the .

6. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mashinsky (US20170136899A1) in view of Waffenschmidt (US 20130069445 A1) 
With regard to claim 5, Mashinsky teaches all the limitations of claim 1, and further teaches the receiving coil ( e.g., 190, Fig. 6)  is positioned in the way to completely cover the surface of at least one transmitter coil  ( e.g., 170, Fig. 6) ( see Fig. 6, 190 is able to completely cover the surface of 170) with its surface placing both surfaces parallel at the close distance( see Fig. 8, the 310 and 330 are parallel) ([0015] vehicle located near or on top of wireless power transmitting device [0009] inductive coupling are used, the power is sent on almost direct contact, and the direct contact which is the closest distance ). The element “the closest possible distance” has been interpreted under 112(b) as “a closest distance.”
In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to change the distance between the surface of the transmitter and receiver coil as the closet, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, the closest distance improves the coupling of the transmitter coil and receiving coil but the functionality does not change. 
Mashinsky does not explicitly teach receiving coil completely cover the surface of at least one transmitter coil with its surface during the vehicle movement and the longest possible time interval.
However, Waffenschmidt teaches receiving coil completely cover the surface of at least one transmitter coil with its surface during the vehicle movement and the longest possible time interval (see [0104] the receiver coil can freely move within the area defined by the three 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mashinsky, to configure  receiving coil to completely cover the surface of at least one transmitter coil with its surface during the vehicle movement and the longest possible time interval ,  as taught by Waffenschmidt, in order to avoid unwanted change of the power transfer caused by the moving of the receiver coil ([0004] of Waffenschmidt ) and improve the operating efficiency of the system.
 
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis (US 20130049674 A1) teaches the receive coil may be aligned with the transmit coil  a and, therefore, disposed within a power transfer region
Niizuma (US20150210178A1) teaches one power supply coil at the center of lane
Yamamoto (US20170324252A1) teaches the position detection coil  may be used as the transmission coil. This makes it possible to transmit a signal from the power transmission apparatus 10 without the need to provide an additional component. Additionally, since the position detection coil is located closest to the power reception apparatus 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836